UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA




THOMAS COX, SR., et al,

                       Plaintiffs,

                       v.                          Civil Action No. 17-cv-1532 (TSC)

DISTRICT OF COLUMBIA,

                       Defendant.


                              ORDER AND FINAL JUDGMENT


       The Plaintiffs in this action under the Individuals with Disabilities in Education Act, 20

U.S.C. § 1400 et seq., have filed a Motion for Attorneys’ Fees. ECF No. 7. On April 30, 2018,

the Magistrate Judge entered a Report and Recommendation on the motion and allowed the

parties fourteen days in which to file objections. ECF No. 16. The parties subsequently obtained

an extension of the objections deadline, with Plaintiffs’ objections due June 20, 2018 and

Defendant’s response due July 20, 2018. ECF No. 17; May 18, 2018 Min. Order. On June 18,

2018, Plaintiffs notified the court that they have no objections to the Magistrate Judge’s Report

and Recommendation. ECF No. 18.

       After careful consideration of the record in this case, the Magistrate Judge’s Report and

Recommendation, as well as the parties’ failure to object,1 the court hereby ADOPTS the report

of the Magistrate Judge. Plaintiffs are hereby awarded fees and costs in the amount of

1 The court interprets the parties’ jointly proposed briefing schedule, which provided for
Plaintiffs to file an objection, but not the Defendant, as an indication that Defendant had no
objection to the Magistrate Judge’s Report and Recommendation.
                                              Page 1 of 2
$73,518.43, consistent with the chart found on page twenty-five of the Magistrate Judge’s report.

ECF No. 16 at p. 25.

       Defendant shall make this payment to Plaintiffs no later than August 1, 2018.

Date: June 26, 2018

                                            Tanya S. Chutkan
                                            TANYA S. CHUTKAN
                                            United States District Judge  




                                                2